Citation Nr: 1227620	
Decision Date: 08/10/12    Archive Date: 08/14/12

DOCKET NO.  07-14 471	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for a low back disorder. 

2.  Whether new and material evidence has been received to reopen a claim for service connection for a neck disorder. 

3.  Entitlement to service connection for chronic obstructive pulmonary disease (COPD).

4.  Entitlement to service connection for left shoulder rotator cuff repair.

5.  Entitlement to service connection for glaucoma and right-sided homonymous hemianopic visual field loss (claimed as right eye injury).

6.  Entitlement to service connection for loss of use of the right upper extremity with moderate paralysis.

7.  Entitlement to service connection for loss of use of the right lower extremity with moderate paralysis. 

8.  Entitlement to service connection for a right shoulder disorder. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. M. Donahue, Associate Counsel 


INTRODUCTION

The Veteran had active military service from March 1964 to February 1967.

The appeal comes before the Board of Veterans' Appeals (Board) from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  The Veteran has since moved and the claims file transferred to Houston, Texas. 

The Board notes that in the February 2007 statement of the case (SOC) and the February 2012 supplemental statement of the case (SSOC), the RO appeared to have addressed the issue of service connection for neck and low back disorders without first reopening the claims.  The Board points out that regardless of what the RO or AMC has done, the Board must address the question of whether new and material evidence to reopen the claims has been received because the issue goes to the Board's jurisdiction to reach the underlying claims and adjudicate them on a de novo basis.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  In other words, the Board must find new and material evidence in order to establish its jurisdiction to review the merits of a previously denied claim.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  Accordingly, the Board has characterized the appeal as encompassing the matters set forth on the title page.

The issues of entitlement to service connection for COPD, and a low back, neck, left shoulder, right eye, right arm, and right leg disorders are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  A March 2000 Board rating decision denied the Veteran's claims for service connection for a back and neck disorders.

2.  New evidence associated with the claims file since the March 2000 denial, when considered by itself or in connection with evidence previously assembled, relates to an unestablished fact necessary to substantiate the claims for service connection for back and neck disorders, and raises a reasonable possibility of substantiating the claims for service connection for low back and neck disorders.


CONCLUSIONS OF LAW

1.  The March 2000 Board rating decision that denied the Veteran's claim for service connection for a low back disorder is final.  38 U.S.C.A. § 7104(b) (West 2002).  

2.  As evidence received since the Board's March 2000 denial is new and material, the criteria for reopening the Veteran's claim for service connection for a low back  disorder are met.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2011).

3.  The March 2000 Board rating decision that denied the Veteran's claim for service connection for a neck disorder is final.  38 U.S.C.A. § 7104(b) (West 2002).  

4.  As evidence received since the Board's March 2000 denial is new and material, the criteria for reopening the Veteran's claim for service connection for a neck disorder are met.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The provisions of the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), and as interpreted by the United States Court of Appeals for Veterans Claims (the Court) have been fulfilled.  In this case, the Veteran's application to reopen the claims for service connection for low back and neck disorders were received in June 2004.  Thereafter, he was notified of the provisions of the VCAA by the RO in correspondence dated in October 2005.  This letter notified the Veteran of VA's responsibilities in obtaining information to assist him in completing his claims, identified his duties in obtaining information and evidence to substantiate his claims, and provided other pertinent information regarding VCAA.  To the extent that this claim has been reopened, any failure of VA to provide the Veteran the specific notice requirements concerning new and material evidence, as addressed in Kent v. Nicholson, 20 Vet. App. 1 (2006), is harmless error.

New and Material Evidence

The Board denied the Veteran's claims of entitlement to service connection for back and neck disorders in March 2000 on the basis that the Veteran's claims were not well grounded as the evidence did not show that the Veteran's back and neck disabilities were related to his military service.

The Board notes parenthetically that the provisions of the VCAA provided for readjudication of claims that were finally denied as not well grounded between July 14, 1999 and November 9, 2000, without the need for new and material evidence.  Pub.L. 106-475, § 7, Nov. 9, 2000, 114 Stat. 2099.

The Veteran's request to reopen the claims was received in June 2004.  Because the request to reopen was received more than two years after the effective date of the Veterans Claims Assistance Act of 2000, the claims are not subject to readjudication without regard to the prior decision.  Pub. L. 106-475, § 7, Nov. 9, 2000, 114 Stat. 2099.

Accordingly, the Veteran is required to submit new and material evidence to reopen the claims for service connection for neck and back disabilities.  38 U.S.C.A. § 5108.

The Board has a jurisdictional responsibility to consider whether it is proper for a claim to be reopened, regardless of how the RO ruled on the question of reopening.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).

A claimant may reopen a finally adjudicated claim by submitting new and material evidence.  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  For purposes of the "new and material" analysis, the credibility of the evidence is presumed.  See Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).

Evidence added to the claims file since the March 2000 denial includes an August 2005 fee-based examination report which included an opinion stating the Veteran's neck disorder is as likely as not is related to his in-service motor vehicle accident.  A March 2010 VA rheumatology consultation found that it is at least as likely as not that the Veteran's current lower back pain began in the military with his auto accident in 1964.  Consequently, this evidence raises a reasonable possibility of substantiating the Veteran's claims for service connection for back and neck disorders.  Under these circumstances, the Board concludes that the criteria for reopening the claims for service connection for neck and back disorders are met.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  To that extent, the appeal is granted.


ORDER

New and material evidence to reopen the claim for service connection for a low back disorder has been received, and to this extent only, the appeal is allowed.

New and material evidence to reopen the claim for service connection for a neck disorder has been received, and to this extent only, the appeal is allowed.


REMAND

The Board's review of the claims file reveals that further development on the matters of entitlement to service connection for cervical and lumbar spine disabilities is warranted.  As an initial matter, the provisions of the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), and as interpreted by the Court, are applicable to this appeal.  

In a VA examination dated in March 1996, the Veteran indicated that he has been receiving disability benefits from the Social Security Administration (SSA).  Those records have not been obtained by VA.  While SSA records are not controlling for VA determinations, they may be "pertinent" to VA claims.  See Murincsak v. Derwinski, 2 Vet. App. 363 (1992); Collier v. Derwinski, 1 Vet. App. 412 (1991).  Hence, when VA is put on notice of the existence of SSA records, as here, it must seek to obtain those records before proceeding with the appeal.  See Murincsak; see also Masors v. Derwinski, 2 Vet. App. 180 (1992).  Thus, the Board finds that the RO should obtain and associate with the claims file a copy of SSA's determination on the Veteran's claim, as well as copies of all medical records underlying that determination, following the current procedures prescribed in 38 C.F.R. § 3.159(c) with respect to requesting records from Federal facilities.

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should obtain from the Social Security Administration the records pertinent to the Veteran's claim for Social Security disability benefits as well as the medical records relied upon concerning that claim.  If medical evidence utilized in processing such claim is not available, the fact should be entered in the claims folder.

2.  The issues on appeal should be reviewed with consideration of all applicable laws and regulations.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded the opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


